T.C. Summary Opinion 2007-185



                      UNITED STATES TAX COURT



  FESTUS E. OBIAKOR AND PAULENE HARRIS OBIAKOR, Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 7618-06S.                 Filed October 31, 2007.



     Festus E. Obiakor and Paulene Harris Obiakor, pro sese.

     George W. Bezold, for respondent.




     GOLDBERG, Special Trial Judge:   This case was heard pursuant

to the provisions of section 7463 of the Internal Revenue Code in

effect at the time the petition was filed.   Pursuant to section

7463(b), the decision to be entered is not reviewable by any

other court, and this opinion shall not be treated as precedent

for any other case.   Unless otherwise indicated, subsequent

section references are to the Internal Revenue Code in effect for
                               - 2 -

the year in issue, and all Rule references are to the Tax Court

Rules of Practice and Procedure.

     Respondent determined a deficiency in petitioners’ Federal

income tax for the year 2003 in the amount of $4,283.     The issue

for decision is whether petitioners are entitled to claim a

deduction in the amount of $23,211 for noncash charitable

contributions for the taxable year at issue.

                            Background

     The stipulation of facts and the attached exhibits are

incorporated herein by reference.    At the time the petition was

filed, petitioner resided in Shorewood, Wisconsin.

     Petitioner husband (petitioner) was born and raised in

Nigeria, and immigrated to the United States to attend Texas

Christian University.   After college, he received two master’s

degrees and a doctorate in education.     He is employed with the

University of Wisconsin as a Professor of Education.

     Petitioner was raised in a religious community in Nigeria

that emphasized charitable giving.     As part of his religious

beliefs, petitioner gives amounts of cash and noncash items to

various churches and charitable organizations.

     During the taxable year in issue, petitioners purportedly

made charitable contributions to St. Jude’s Hospital, Texas

Christian University, their church, and the Salvation Army.

Among the items that petitioners gave to the Salvation Army were:
                               - 3 -

clothing, shoes, women’s handbags, irons and ironing boards,

backpacks, furniture, and household appliances.     All of the items

donated to the Salvation Army had been used by petitioners.

     Petitioners filed their joint 2003 Federal income tax return

reporting a noncash charitable contribution of $23,211.

Petitioners attached a receipt of the type given by the Salvation

Army to donors for tax purposes to their return.1    Petitioners

listed the following information on the “Special Instructions”

portion of the aforementioned receipt: “boxes of jackets; bags of

clothes; shoes; fashion bags; irons; quantities of backpacks,

furnitures [sic], etc.”   Under the “Description” portion of the

receipt, petitioners listed the value of the items donated as

“$17,889.00.”

     In addition to the noncash items that they donated to the

Salvation Army, petitioners testified to making the following

cash gifts in taxable year 2003: Texas Christian University

($60); St. Jude’s Hospital ($10); NIWI2 ($250).3    Petitioners did

not provide receipts for any of the aforementioned donations.



     1
       Petitioner testified that he, and not the Salvation Army’s
staff, filled out the receipt after it was given to him.
     2
       Based on petitioners’ testimony, “NIWI” is a religious
organization.
     3
       The record refers to purported noncash and cash
contributions in the amounts of $17,889 and $320, respectively.
The record is silent as to the nature of the unaccounted $5,002
($23,211 – 18,209) in contributions.
                                - 4 -

     Petitioners also attached a form entitled “Itemized Gifts

and Donations to the Salvation Army” to their return.       On this

form, petitioners listed the value of the items donated to the

Salvation Army as follows:

                Items                             Value
           25   Jackets                           $1900
          256   Clothes                            5601
          110   Pair [sic] of shoes                2485
           45   Fashion bags                       1588
           10   Irons and boards                    200
           30   Backpacks                           255
                Furniture                          5560
           20   Household appliances                300

                   Total                        $17,889

     With respect to the aforementioned items, petitioners did

not attach a Form 8283, Noncash Charitable Contributions, or any

other statement of appraisal to their return.

     Respondent issued petitioners a notice of deficiency in

January 2006.    Respondent disallowed in full the claimed

deductions and determined a $4,283 deficiency in petitioners’

2003 income tax.    Petitioners filed a petition for review of

respondent’s determination.    Petitioners resided in Shorewood,

Wisconsin, when their petition was filed.

                              Discussion

     Deductions are a matter of legislative grace and are allowed

only as specifically provided by statute.       INDOPCO, Inc. v.

Commissioner, 503 U.S. 79, 84 (1992); New Colonial Ice Co. v.

Helvering, 292 U.S. 435, 440 (1934).       Generally, the taxpayer
                               - 5 -

bears the burden of proving the Commissioner’s determination is

erroneous.   Sec. 7491(a); Rule 142(a); Welch v. Helvering, 290
U.S. 111 (1933).   Although not raised by the parties, under

section 7491(a), the burden of proof with respect to any factual

issue will shift to respondent if petitioners’ testimony with

respect to the issue is credible.   For the following reasons, we

hold that petitioners have not satisfied this burden.

     Generally, section 170(a) allows as a deduction any

charitable contribution made within the taxable year.   A

charitable contribution is allowed as a deduction, however, only

if verified under regulations prescribed by the Secretary.     Sec.

170(a)(1).   These regulations prescribe record-keeping and return

requirements for deductions for charitable contributions made

after December 31, 1984.   Sec. 1.170A-13, Income Tax Regs.    With

respect to claimed deductions for noncash contributions in excess

of $5,000,4 taxpayers must:   (1) Obtain a qualified appraisal,

(2) attach a fully completed appraisal summary (Form 8283) to the

tax return on which the deduction is claimed, and (3) maintain

records pertaining to the claimed deduction in accordance with

section 1.170A-13(b)(2)(ii), Income Tax Regs.   No deduction will



     4
       Similar items of property, such as generic items like
clothing and furniture, are aggregated when determining whether
the $5,000 threshold is met. In this case, the claimed
deductions for jackets, clothes, shoes, and bags are aggregated
and satisfy the $5,000 threshold. The claimed deduction for
furniture also exceeds $5,000.
                              - 6 -

be allowed if these requirements are not satisfied.   Sec. 1.170A-

13(c)(2), Income Tax Regs.

     A qualified appraisal is an appraisal document that:    (1)

Relates to an appraisal that is made no earlier than 60 days

before the date of contribution of the appraised property or

later than the due date of the return on which a deduction is

first claimed; (2) is prepared, signed, and dated by a qualified

appraiser; (3) includes a statement that the appraisal was

prepared for income tax purposes; and (4) includes the appraised

fair market value of the property on the date (or expected date)

of contribution.

     A qualified appraiser is an individual who includes on the

appraisal summary a declaration that: (1) The individual either

holds himself or herself out to the public as an appraiser or

performs appraisals regularly; (2) the appraiser is qualified to

make appraisals of the type of property being valued; and (3) the

appraiser understands that an intentionally false or fraudulent

overstatement of the value of the property described in the

qualified appraisal or appraisal summary may subject the

appraiser to civil penalty under section 6701 for aiding and

abetting an understatement of income tax liability.   Sec. 1.170A-

13(c)(5)(i)(A), (B), (D), Income Tax Regs.   An individual is not

a qualified appraiser if the individual is the donor, the donee,

any person employed by the donor or donee, or an appraiser who is
                               - 7 -

regularly used by the donor or donee and who does not perform

most of his or her appraisals for other persons.   Sec. 1.170A-

13(c)(5)(iv)(A), (C), (D), (F), Income Tax Regs.

     An appraisal summary means a summary of a qualified

appraisal that:   (1) Is made on the form prescribed by the

Internal Revenue Service (Form 8283), (2) is signed and dated by

the qualified appraiser who prepared the qualified appraisal, (3)

is signed and dated by the donee, and (4) includes, inter alia,

the following: a detailed description of the property; the manner

of acquisition of the property by the donor; the name, address,

and identifying number of the qualified appraiser who signs the

appraisal summary; and the appraised fair market value of the

property.   Sec. 1.170A-13(c)(4)(i) and (ii), Income Tax Regs.

     With respect to the noncash contributions at issue,

petitioners concede that they neither obtained a qualified

appraisal of the property that they donated to the Salvation

Army, nor did they attach a Form 8283 to the return for the

taxable year 2003.   In this case, the only forms that petitioners

attached to their 2003 return were a receipt that petitioner

filled out and the aforementioned itemized list of the items

donated, which he also compiled.   Neither the receipt nor the

itemized form meet the requirements prescribed under section

170(a), as they do not meet the requirements for a qualified

appraisal made by a qualified appraiser.
                                - 8 -

     Petitioners contend that they made substantial charitable

cash contributions in 2003 to St. Jude’s Hospital, Texas

Christian University, and both their church and the churches of

their friends, which they attended occasionally.    Petitioners did

not provide any receipts, canceled checks, or other written

records for their claimed contributions.    Petitioner testified

that he did not have receipts for the contributions that

petitioners made to churches because he did not want to ask the

pastor of the church to provide him with a receipt for tax

purposes.    Although petitioners did not provide a receipt for

their contribution to Texas Christian University, petitioner

testified that he has been a regular contributor to Texas

Christian University for many years and is familiar with the

donation process there.

     Based on the foregoing, we are convinced that petitioners

have not established either that they made the contributions

purported or that the value of such contribution was $17,889.

Moreover, we note that although petitioners could have easily

obtained the necessary documentation to support most of the cash

contributions that they purportedly made in this case, they did

not do so.

     Accordingly, because petitioners have failed to comply with

the requirements under section 170(a) with respect to noncash

contributions and have failed to substantiate any of the claimed
                              - 9 -

contribution deductions for the taxable year in issue,

respondent’s determination is sustained.



                                           Decision will be entered

                                      for respondent.